PER CURIAM:
Til is claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were set forth as follows:
1. On May 31, 2002, claimant was traveling on Hoop Pole Run Road in Harrison County, when her vehicle struck a piece of shale in the road where a culvert had recently been replaced causing damage to her tire.
2. Respondent was responsible for the maintenance of Hoop Pole Run Road in Harrison County and failed to maintain properly Hoop Pole Run Road on the date of this incident.
3. As a result of this incident, claimant’s vehicle sustained damage in the sum of $124.02.
*2404. Respondent agrees that the amount of damages as put forth by claimant is fair and reasonable.
The Court has reviewed the facts of the claim and finds that respondent was negligent its maintenance of Hoop Pole Run Road in Harrison County on the date of this incident; that the negligence of respondent was the proximate cause of the damages sustained to claimant’s vehicle; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimant may make a recovery for her loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $124.02.
Award of $124.02.